                        IN THE UNITED STATES BANKRUPTCY
                       COURT FOR THE NORTHERN DISTRICT OF
                           ALABAMA NORTHERN DIVISION

 In re: Michael G. Dombrowski                   )               Case No.: 16-81412-
        CRJ-11 SSN: xxx-xx-4413                 )
                                                )
                 Debtor.                        )               CHAPTER 11

                  RESPONSE TO DEBTOR’S NOTICE OF EXERCISING
                  FORBEARANCE RIGHTS PURSUANT TO THE CARES
                                 ACT OF 2020

         COMES NOW, SN Servicing Corporation (“Creditor”), by and through its attorneys, and

responds to the Debtor’s Notice of Exercising His Forbearance Rights pursuant to the CARES

Act of 2020 (Doc. No. 850) (the “Notice”), and shows the Court as follows:

   1. Debtor filed the Notice January 29, 2021.

   2. Creditor has carefully reviewed each of the loans for which it acts as loan servicer and for

         which the Debtor has sought relief under the CARES Act of 2020 (the “Act”) and shows

         the following determinations of eligibility for forbearance relief under the Act:

 Claim      Claim Servicer         Property         Estimated        Current P&I Forbearance
                                                    Balance                      Request
                                                                                 Decision on
                                                                                 CARES Act
 Claim      SN Servicing                            $160,220.95      $782.23          The request is
 33-2                              2564 Navarra                                       DENIED
            Corporation 323
                                   Dr #115                                            because the
            Fifth Street
                                   Carlsbad CA                                        Debtor does
            Eureka, CA 95501
                                   92009                                              not meet the
                                                                                      criteria for an
                                                                                      automatic
                                                                                      forbearance
                                                                                      under the Act -
                                                                                      the subject
                                                                                      loan is not a
                                                                                      federally-
                                                                                      backed loan
                                                                                      and therefore
                                                                                      forbearance is
                                                                                      not required




Case 16-81412-CRJ11            Doc 851 Filed 02/05/21 Entered 02/05/21 18:50:50                 Desc
                                 Main Document    Page 1 of 6
                                                                          under the Act.
                                                                          The Debtor is
                                                                          current with
                                                                          payments of
                                                                          the loan and
                                                                          the loan is
                                                                          current and
                                                                          performing.

Claim   SN Servicing                            $357,894.21   $1,783.06   The request is
22-1    Corporation 323        200 Walker                                 DENIED
        Fifth Street           Ave                                        because the
        Eureka, CA 95501       Huntsville, AL                             Debtor does
                               35801                                      not meet the
                                                                          criteria for an
                                                                          automatic
                                                                          forbearance
                                                                          under the Act -
                                                                          the subject
                                                                          loan is not a
                                                                          federally-
                                                                          backed loan
                                                                          and therefore
                                                                          forbearance is
                                                                          not required
                                                                          under the Act.
                                                                          The Debtor is
                                                                          current with
                                                                          payments of
                                                                          the loan and
                                                                          the loan is
                                                                          current and
                                                                          performing.

Claim   SN Servicing                            $237,872.26   $1,023.07   The request is
29-1    Corporation 323        3565 Hemlock                               DENIED
                               Oxnard, CA                                 because the
        Fifth Street
                               93035                                      Debtor does
        Eureka, CA 95501
                                                                          not meet the
                                                                          criteria for an
                                                                          automatic
                                                                          forbearance
                                                                          under the Act -
                                                                          the subject
                                                                          loan is not a
                                                                          federally-
                                                                          backed loan
                                                                          and therefore
                                                                          forbearance is
                                                                          not required




Case 16-81412-CRJ11        Doc 851 Filed 02/05/21 Entered 02/05/21 18:50:50         Desc
                             Main Document    Page 2 of 6
                                                                                under the Act.
                                                                                The Debtor is
                                                                                current with
                                                                                payments of
                                                                                the loan and
                                                                                the loan is
                                                                                current and
                                                                                performing.



   3. Based upon the foregoing, the Debtor is not eligible for relief under the CARES Act of

       2020 regarding the loans currently serviced by SN Servicing Corporation Debtor’s

       request for automatic forbearance is denied.

       WHEREFORE, Movant respectfully requests that this Court deny Debtor’s Notice and for

such other relief as the Court deems proper.

       This the 5th day of February, 2021.
                                                      Respectfully submitted,

                                                      /s/ Mark A. Baker
                                                      Mark A. Baker, ASB 2549-E57M
                                                      Attorneys for Movant
                                                      MCMICHAEL TAYLOR GRAY, LLC
                                                      3550 Engineering Drive, Suite 260
                                                      Atlanta, GA 30092
                                                      Telephone: (404) 474-7149
                                                      Facsimile: (404) 745-8121
                                                      E-mail: mbaker@mtglaw.com




Case 16-81412-CRJ11         Doc 851 Filed 02/05/21 Entered 02/05/21 18:50:50              Desc
                              Main Document    Page 3 of 6
                                 CERTIFICATE OF SERVICE
       I, MARK A. BAKER, ESQUIRE, certify that I am and at all times hereinafter mentioned
was more than 18 years of age, that on February 5, 2021, I served a copy of the within Response
to Notice of Exercising His Forbearance Rights pursuant to the CARES Act of 2020 filed in this
bankruptcy matter on the respondent(s) in this matter by FIRST CLASS MAIL and ELECTRONIC
SERVICE the said respondent(s) at:


VIA U.S. MAIL
Michael G. Dombrowski
200 Walker Avenue
Huntsville, AL 35801

ATTACHED LIST OF 20 LARGEST UNSECURED CREDITORS

VIA CM/ECF

Tazewell Taylor Shepard, IV
Sparkman, Shepard & Morris, P.C.
P.O. Box 19045
Huntsville, AL 35804


I certify under penalty of perjury that the foregoing is true and correct.


Executed on: February 5, 2021                          /s/ Mark A. Baker_______________
                                                       Mark A. Baker, Esquire
MCMICHAEL TAYLOR GRAY, LLC
3550 Engineering Drive, Suite 260
Peachtree Corners, GA 30092




Case 16-81412-CRJ11          Doc 851 Filed 02/05/21 Entered 02/05/21 18:50:50             Desc
                               Main Document    Page 4 of 6
                              20 Largest Unsecured Creditors
American Express
Customer Service
PO Box 981535
El Paso, TX 79998

Cobblestone Condo Assn
PO Box 22116
Huntsville, AL 35814

Cornerstone
2060 Mt. Paran Rd Ste 100
Atlanta, GA 30327

First Tennessee
511 Union St 5th Fl
Nashville, TN 37219

Fulton County Tax Commissioner
141 Pryor Street
Atlanta, GA 30303

Gilmer County Tax Commissioner
1 Broad St Ste 105
Ellijay, GA 30540

Legacy Mountain HOA
PO Box 10686
Knoxville, TN 37939

Lynda Hall Tax Collector
Madison County Courthouse
100 Northside Sq
Huntsville, AL 35801

Philip G. Dombrowski
14007 Astalot Drive
Huntsville, AL 35814

Piedmont Lending
PO Box 1578
Roswell, GA 30077

Progress Bank and Trust
201 Williams Ave
Huntsville, AL 35801-4250




Case 16-81412-CRJ11         Doc 851 Filed 02/05/21 Entered 02/05/21 18:50:50   Desc
                              Main Document    Page 5 of 6
Sevier County Bank
PO Box 5288
Sevierville, TN 37864-5288

Sevier County Trustee
125 Court Ave Rm 212W
Sevierville, TN 37862

Synovus
Managed Assets
PO Box 105233
Atlanta, GA 30348

United Community Bank
558 Industrial Blvd
Ellijay, GA 30540

USAA Federal Savings Bank
10750 McDermott Freeway
San Antonio, TX 78288-9876




Case 16-81412-CRJ11          Doc 851 Filed 02/05/21 Entered 02/05/21 18:50:50   Desc
                               Main Document    Page 6 of 6
